Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The double patenting rejections have been remedied via terminal disclaimer and are withdrawn.
The § 103 rejections have been remedied and are withdrawn. The amended limitations are not found in the prior art either in a single reference or a combination of references. U.S. 8,321,274 (“Collins”) has been cited as a pertinent reference. Collins, along the other previously cited references, shows the common way campaign suggestions are made in the prior art. Potential actions are often suggested to campaign owners (e.g., increase budget, increase max cpc, etc.), but potential triggers/conditions are not.
As indicated in the non-final rejection (02 July 2021) at item 32, the claims are not rejected under 35 USC § 101 as ¶¶ 0030-0032 of the specification indicates the technological advantages of the invention which are recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/MEREDITH A LONG/Primary Examiner, Art Unit 3688